United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sister Bay, WI, Employer
)
___________________________________________ )
J.S., Appellant

Appearances:

Docket No. 08-1864
Issued: March 18, 2009

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated June 3, 2008 which affirmed
the Office’s October 23, 2007 decision that terminated her compensation. Pursuant to 20 C.F.R.
§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether the Office properly terminated appellant’s compensation
benefits effective October 23, 2007.
FACTUAL HISTORY
On May 9, 2006 appellant, then a 50-year-old part-time flexible clerk, filed an
occupational disease claim alleging that she sustained an injury to her neck as a result of bending
and unloading mail in the performance of duty. She first realized the disease or illness was
caused or aggravated by her employment on October 14, 2005. Appellant stopped work on
October 17, 2005. The Office accepted her claim for temporary aggravation of spinal

osteoarthritis and cervical disc protrusions at C3-4 and C6-7.1 Appellant received appropriate
compensation benefits.
In reports dated June 9 and 21, 2006, Dr. Jonathan S. Citow, a Board-certified
neurological surgeon and treating physician, noted that appellant’s neck pain was worsening and
exacerbated by repetitive heavy lifting at work. He diagnosed disc protrusions at C3-4 and C6-7
surrounding her C4-6 cervical fusion. Dr. Citow advised that appellant was unable to work and
requested authorization for a two level cervical discectomy and fusion with extension of fusion
mass.
On August 1, 2006 the Office requested that an Office medical adviser address whether
the request for cervical surgery was medically necessary due to the work-related condition. On
August 9, 2006 the Office medical adviser noted that appellant had a history of multiple sclerosis
and was post C4-5 and C5-6 anterior cervical decompression and fusion (ACDF). He advised
that appellant developed acute bilateral lower extremity weakness and numbness and was
diagnosed with multiple sclerosis in mid October 2005. The Office medical adviser indicated
that a magnetic resonance imaging (MRI) scan of the cervical spine revealed spinal stenosis with
cord compression at C3-4; however, her physician indicated that he did not believe that it was
the cause of her condition, “especially with her being hypo- and not hyper-reflexic.” He was
unable to determine whether surgery was medically warranted and recommended a neurological
examination.
In a September 22, 2006 report, Dr. Erik M. Borgnes, a Board-certified diagnostic
radiologist, advised that appellant had severe central spinal stenosis at C3-4 due to a disc
protrusion and a somewhat small spinal canal. Dr. Borgnes related that appellant had evidence
of significant spinal cord deformity at the C3-4 level which was typically associated with
cervical myelopathy and myelomalacia (damage to the spinal cord) at the C5 level on the left.
The Office also received reports from Dr. Joan A. Traver, Board-certified in internal medicine,
who indicated that appellant needed surgery. On June 22, 2006 Dr. Traver noted that appellant
had a long history of osteoarthritis of her spine which required surgery in the past. In a
September 24, 2006 report, Dr. Maria Antoniou, Board-certified in internal medicine, found that
appellant had severe central spinal stenosis at C3-4 secondary to central disc protrusion. She
noted that appellant also had posterior osteophytosis at the C4 level, and narrowing of the neural
foramen carrying the left C6 nerve which were manifested by severe and worsening neck pain
with bilateral upper and lower extremity numbness and weakness. Dr. Antoniou noted that
appellant was recently diagnosed with multiple sclerosis in October 2005, which complicated her
current condition. She advised that the cervical discectomy was warranted.
On November 2, 2006 the Office referred appellant to Dr. Lawrence Frazin, a Boardcertified neurological surgeon, to determine whether appellant’s need for a cervical surgery was
for the work-related or nonwork-related medical condition. In a December 11, 2006 report,
Dr. Frazin reviewed appellant’s history of injury and treatment. Although he opined that the
surgery at C3-4 was medically necessary, he advised that it was not due to the work-related
injury.
1

The record reflects that appellant has nonwork-related multiple sclerosis, a cervical discectomy and fusion and a
hysterectomy.

2

On January 5, 2007 the Office advised appellant that a follow-up examination was
needed to determine if her work-related condition had resolved or whether she had residuals of
the work-related injury. In a February 20, 2007 report, Dr. Frazin reiterated appellant’s history
of injury and treatment. He diagnosed cervical spondylosis without myelopathy and multiple
sclerosis. On examination, there was no evidence to support the previous diagnosis of
myelopathy from spinal cord compression. Dr. Frazin did not believe the symptomatic cervical
spondylosis was related to the work accident in question and explained that the most dramatic
x-ray changes were at C3-4 which would cause the neck and shoulder pain, but there was no
evidence of spinal cord myelopathy. Appellant had myelomalacia at C6 at the previous surgical
site that could be influencing some of the findings. Dr. Frazin noted that appellant’s
coordination problems and rapid alternating movement problems were more consistent with
multiple sclerosis than with cervical radiculopathy or myelopathy. He added that “once a person
has a fusion it puts additional stress at the adjacent nonfused levels which is the case here at both
C3-4 and C6-7. This can, on its own, cause degenerative changes at those adjacent levels which
is the case here.” Dr. Frazin opined that these diagnoses were not medically connected to the
work accident. He found that appellant’s cervical spondylosis was not related to her work injury.
Dr. Frazin explained that she had only worked at the job nine months and actually became
symptomatic in August 2005. He advised that appellant’s job required strength and movement
of the arms and shoulders but did not require undue strain or motion of the cervical spine and its
supporting structure. Dr. Frazin approved of the proposed surgery “not because of a workrelated injury but rather a progression of an underlying degenerative spine condition that was
aggravated/accelerated by her previous surgery.” He added that it was due to her underlying
cervical spondylosis and multiple sclerosis, neither of which were related to or caused by the
accident of October 11, 2005.
On May 3, 2007 Dr. Citow performed a cervical discectomy.
The Office found a conflict in opinion between Dr. Citow and Dr. Frazin regarding the
extent and duration of the accepted work-related aggravation and residuals. On July 10, 2007 it
referred appellant, together with a statement of accepted facts and the medical record to
Dr. Kenneth C. Yuska, a Board-certified orthopedic surgeon, for an impartial medical evaluation.
In a September 7, 2007 report, Dr. Yuska reviewed appellant’s history of injury and
treatment and conducted an examination. He indicated that the cervical spine examination
revealed restriction of movement and two cervical incisions that were well healed. Dr. Yuska
advised that the incision from 1996 was hardly noticeable and that, slightly above the incision,
from May 3, 2007, was well healed. Appellant’s cervical range of motion was 30 percent of
flexion with extension of 20 percent. Dr. Yuska noted that the neurological examination was
abnormal. He attributed appellant’s complaints to multiple sclerosis as opposed to cervical
spondylosis. Dr. Yuska advised that the length of time that appellant had worked at her job was
not long enough to provide a work exposure to cause lasting injury. He noted that the cervical
surgery was medically reasonable but not necessary due to her work injury. Dr. Yuska stated
that the wear and tear of the adjacent levels and the popping sensations that appellant had in her
neck were due to degeneration of the discs, particularly at C6-7. Regarding appellant’s
neurological complaints, he explained that her symptoms waxed and waned which was typical
for multiple sclerosis. Dr. Yuska agreed with Dr. Frazin with regard to the need for surgery,
which he indicated was medically reasonable, but not related to the accepted work exposure. He

3

explained that appellant had a history of cervical spondylosis with surgery at the C4 and C5, and
a fusion from C4-6 in 1996 or 1997. Dr. Yuska noted that an after effect of surgery was that the
adjacent levels had worn out at the C3 and C6 disc levels and became symptomatic in 2005. He
noted that the symptoms were predominantly neck pain and popping. Dr. Yuska also indicated
that the waxing and waning of neurological dysfunction was consistent with multiple sclerosis.
He explained that, with multiple sclerosis, the neurologic picture would typically change from
time to time. Dr. Yuska stated that the medical records revealed that appellant’s neurological
findings included cranial nerves, her balance, and numbness and weakness of the extremities.
These symptoms had come and gone through the various examinations and was consistent with
multiple sclerosis. Dr. Yuska reiterated that the recent surgery was not related to the workrelated aggravation of October 11, 2005. He explained that the fact that appellant’s neurologic
symptoms recurred and relapsed was consistent with multiple sclerosis. Dr. Yuska advised that,
if the cervical condition had been permanently aggravated by her work, there would have been a
permanent neurological change. These changes would have been characterized by spasticity of
the lower extremities, which was not the case with appellant. Dr. Yuska opined that appellant
was not able to return to work as a mail clerk where heavy lifting was involved; however, her
inability to return to work was due to her preexisting neurological problems. He indicated that
she had reached maximum medical improvement and completed a work capacity evaluation form
advising that appellant could work with restrictions.
On September 19, 2007 the Office issued a termination of compensation claim on the
basis that the weight of the medical evidence, represented by Dr. Yuska, established that
appellant no longer had any disability or residuals due to her accepted work-related conditions.2
By decision dated October 23, 2007, the Office terminated appellant’s compensation
benefits effective October 23, 2007.
On November 12, 2007 appellant’s representative requested a telephonic hearing, which
was held on March 6, 2008.
In a November 2, 2007 report, Dr. Citow advised that appellant had a previous C4-6
cervical fusion and then developed spinal cord compression at C3-4 and C6-7 surrounding this
fusion. He noted that she had a C3-7 construct in May 2007. Appellant had been doing
repetitive heavy lifting at work and Dr. Citow opined that this “certainly would cause
progression of the disease rostral and caudal to the previous fusion.” Dr. Citow advised that
appellant was doing well until her symptoms became bothersome due to heavy lifting at work.
He indicated that she developed bilateral, upper and lower extremity numbness and weakness.
Dr. Citow explained that it could not be assumed that appellant’s multiple sclerosis was the cause
of all of her problems. When he saw her on October 12, 2007, five months after her surgery, she
was doing much better. Dr. Citow did not believe that multiple sclerosis was the cause of many
of her symptoms but, rather, he attributed them to the work injury.
In a January 8, 2008 report, Dr. Daniel R. Wynn, a Board-certified psychiatrist and
neurologist, noted that he saw appellant on July 31, 2007. Appellant’s problems related to her
cervical disc disease and low back and were “likely related to the very heavy lifting she was
2

An earlier notice dated March 19, 2007, was prematurely issued.

4

required to do while working for the [employing establishment].” Despite several visits over two
years, she had not had further exacerbations of multiple sclerosis. Dr. Wynn disagreed that the
waxing and waning of appellant’s symptoms meant they were due to multiple sclerosis. He
advised that as a “specialist in multiple sclerosis, this is not my opinion. Individuals with
multiple sclerosis may be more sensitive to physical conditions.” Dr. Wynn opined that
appellant’s physical conditions were related to her work injuries. He also added that “there
would be no reason that she would not be able to work related to multiple sclerosis.”
By decision dated June 3, 2008, the Office hearing representative affirmed the
October 23, 2007 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4
The Federal Employees’ Compensation Act5 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.6 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.7
ANALYSIS
The Office determined that a conflict of medical opinion existed regarding the extent and
duration of the accepted work-related aggravation and work ability based on the opinions of
Dr. Citow, appellant’s physician, who supported an ongoing employment-related condition and
disability, and Dr. Frazin, an Office referral physician, who opined that the employment-related
condition had resolved. Therefore, the Office properly referred appellant to Dr. Yuska, a Boardcertified orthopedic surgeon, for an impartial medical examination to resolve the conflict.8
The Board finds that Dr. Yuska’s September 7, 2007 report is sufficiently well
rationalized and based upon a proper factual background such that it is entitled to special weight
3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

5 U.S.C. §§ 8101-8193, 8123(a).

6

5 U.S.C. § 8123(a); Shirley Steib, 46 ECAB 309, 317 (1994).

7

Gary R. Sieber, 46 ECAB 215, 225 (1994).

8

Id.

5

in establishing that residuals of appellant’s employment injury had ceased. Dr. Yuska provided
an extensive review of appellant’s medical history, reported his examination findings and
explained that appellant’s continuing findings and residuals were due to her preexisting multiple
sclerosis and degenerative cervical discs. He found no basis on which to attribute any continuing
residuals to appellant’s accepted employment conditions. When an impartial medical specialist
is asked to resolve a conflict in medical evidence, his opinion, if sufficiently well rationalized
and based on a proper factual background, must be given special weight.9 The Board finds that
Dr. Yuska’s report represents the weight of the medical evidence and established that there were
no ongoing objective findings of residuals of accepted employment injury.
Appellant subsequently requested a hearing and submitted additional evidence. The
additional evidence included a November 2, 2007 report, from Dr. Citow, her attending
physician, who opined that appellant’s condition was work related and not related to her multiple
sclerosis.10 However, Dr. Citow essentially reiterated previously stated findings and conclusions
regarding appellant’s condition. As he was on one side of the conflict that had been resolved, the
additional reports, in the absence of any new findings or rationale, from appellant’s doctor were
insufficient to overcome the weight accorded to the report of the impartial medical examiner or
to create a new conflict.11
Appellant also provided a January 8, 2008 report from Dr. Wynn, who indicated that he
was a specialist in multiple sclerosis. Dr. Wynn related that appellant’s condition was “likely
related to the very heavy lifting she was required to do while working for the [employing
establishment].” However, he did not provide any objective findings to support this conclusion,
nor did he explain how this condition would arise after only a few months. Thus, at best this
provides equivocal support for causal relationship and is insufficient to meet appellant’s burden
of proof.12
Accordingly, Office met its burden of proof to justify termination of benefits effective
October 23, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s benefits
effective October 23, 2007.

9

See supra note 6.

10

She also indicated that appellant had marked depression; however, depression is not an accepted condition.

11

See Guiseppe Aversa, 55 ECAB 164 (2003); Jaja K. Asaramo, 55 ECAB 200 (2004).

12

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions which are
speculative or equivocal in character have little probative value).

6

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2008 decision of the Office of Workers’
Compensation Programs’ hearing representative is affirmed.
Issued: March 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

